Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
The response filed on 7/6/22 has been entered. 

Applicant’s arguments filed 7/6/22 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-2, 4-12, 14, 16-21 and 24 are pending in this office action.  Claims 1-2, 4-12, 18-21 and 24 are under examination in this office action.
		

The rejection of claims 1-2, 4-12, 15 and 17-24 under 35 U.S.C. 112, second paragraph, as being indefinite is withdrawn due to the amendment of the claims.  
	

The restriction requirement still holds in this rejection that was made 10/5/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "materials" in claim 1.  There is insufficient antecedent basis for this limitation in the claim 1.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-6, 12, 21, 24 is/are rejected under 35 U.S.C. 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over L’Alloret et al. (EP 2670378).
With regards to instant claim 1, L’Alloret teaches oil-in-water emulsion comprising organic materials selected from poly(methyl)acrylates (see 0041-0042 as required by instant claims 1, 5-6 as a core comprising A) wherein the composite particle is 0.1-30 µm (see 0046-0048) comprising titanium oxide (TiO2) and SiO2)  and has composite material A (see 0041-0048) and composite B (see 0055-0060) at a concentration from 1% to 70% (see claim 1 as required by instant claim 12) wherein the particle A is organic (as required by instant claim 24, (See 0041) wherein the particle size 0.3-30 µm (as required by instant claim 21). L’Alloret also teaches an oil-in-water phase, since it teaches may comprise additives one skilled in the art may omit the additives and therefore, teaches the oil-in-water with no surfactant (see 0040) another variant or embodiment of the composition.
	However, L’Alloret did not per se teach that the emulsion is  comprises a core with particles A or B. Nonetheless teaches that the composite particles contain an inorganic UV-screening agent covered with at least one layer of an organic and/or inorganic material. (see 0038).  Therefore. one of ordinary skill in the art would have been motivated to have the particles A and B coated as the teachings makes it clear to do so.
 	Thus, the claims are anticipated or an obvious variation of each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-12, 17-21 and 24,is/are rejected under 35 U.S.C. 103 as being unpatentable over L’Alloret et al. (EP 2670378 with a Wipo pub. 2012/104161, 09/08/2012) in view of Shakerizadeh-shirazi et al. (analytical Methods, 2013; 5. 891) and further in view of Sebillotte-Arnaud (US 6,228,377) and Matsufuji et al. (US 2013/0309285) of record in office action dated 3/2/22).
With regards to instant claim 1, L’Alloret teaches oil-in-water emulsion comprising organic materials selected from poly(methyl)acrylates, alumina (see 0041-0042 as required by instant claims 1, 5-6 as a core comprising A) wherein the composite particle is 0.1-30 µm (see 0046-0048) comprising titanium oxide (TiO2) and SiO2)  and has composite material A (see 0041-0048) and composite B (see 0055-0060) at a concentration from 1% to 70% (see claim 1 as required by instant claim 12) wherein the particle A is organic (as required by instant claim 24, (See 0041) wherein the particle size 0.3-30 µm (as required by instant claim 21). L’Alloret also teaches an oil-in-water phase, since it teaches may comprise additives one skilled in the art may omit the additives and therefore teaches the oil-in-water with no surfactant (see 0040) another variant or embodiment of the composition and particularly teach that the composite comprises both A and B with a mean size of 0.2 µm, wherein the composite material is  with at least one layer of an inorganic (see 0037) in which the organic is selected from polysaccharide) that can be covered (i.e., enveloped) with at least a layer of organic or inorganic (see 0039). With regards to instant claim 10. the polysaccharide it is within the purview of the skilled artisan to choose the particular polysaccharide based on the end product to result in a polysaccharide that achieves a recognized result and therefore it is within the practice of routine experimentation and will have the properties as required by instant claim 8. 
	However, L’Alloret did not per se teach that the emulsion is  comprises a core with particles A or B. Nonetheless teaches that the composite particles contain an inorganic UV-screening agent covered with at least one layer of an organic and/or inorganic material. (see 0038).  Therefore. one of ordinary skill in the art would have been motivated to have the particles A and B coated as the teachings makes it clear to do so. The reference also fails to teach the difference in polarity as required by claims 2 and 17.
 	Shirazi et al. teach determination of empirical solvent polarity determining the parameters by multivariate analysis and that Et(30) values of solvent is one of the most important scales of solvent polarity. Thus, one of ordinary skill in the art would determine the material polarity as required by the claims.
Sebillotte-Arnaud teaches that the polysaccharide present in oil can be in a ration from 5-1000 (see claim 3) comprising a fumed silica (as required by instant claim 6) comprising polymethylphenylsiloxanes
Maisufuli teaches  composition comprises  composite pigment with at least one small particle  (i.e., particle A) with a mean particle size of more than 100 nm and less than 1 micron, wherein the surface of the small particle is at least in part covered with at least one layer comprising at least one inorganic solid UV filter and/or at least one coloring pigment (ie., particle B) and further teaches that the small core particle used has a mean size of a mean particle  diameter more than 100 nm and less than I µm wherein the preferred organic material maybe selected from polymethylmethacrylate and polysaccharides (see 0059-0063), wherein the small particle is covered with an inorganic solid filter or a coloring pigment wherein the core is may be interpreted as discontinuously, wherein the coating may comprise methacrylic polymers (see 0073-0075). Additionally, Maisufuli, teaches the weight ratio of core to the envelope is 50-50 to 90:10 (see para 0095, 0106, 0176 and claim 31) and also teach the weight ratio of small core particle to inorganic solid UV filter as 70:30 (see Table 1) in an oil-in-water composition (see 0251) in a concentration ranging from 0.1-10% (as required by claim 12). With regards to the mechanochemical fusion process, the composite is prepared by subjecting the core particles  and atleast one inorganic solid filter (see para 0167 and 0170). However, it is not relevant how the composite was obtained as it is considered a product by process and the determination of patentability is based on the product itself (as required by instant claim 11).
It would have been obvious to one of ordinary skill in the art to combine the cited art for what they teach to result in an oil-in-water emulsion wherein the emulsion comprises both organic and inorganic cores  having a particle size ranging from 0.01-100 µm  with different in the polarities of material A and B with a reasonable expectation of success. Therefore, the invention would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was filed as the combined cited art makes it possible to do so. It would have been obvious to a person having ordinary skill in the art at the time of applicant's invention to formulate an oil-in-water emulsion comprising core composite A and B, since the combined references teach doing so for the purpose of photoprotective compositions intended to screen UV radiation; these compositions are also known as anti-sun compositions or sun protection therapy. Furthermore, the adjustment of particular conventional working conditions ofthe polysaccharide (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad range instantly claimed), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        7/26/22